Exhibit 10.1

INFUSYSTEM HOLDINGS, INC.

Share Award Agreement

This Share Award Agreement (the “Agreement”) by and between Sean McDevitt (the
“Participant”) and InfuSystem Holdings, Inc. (the “Company”), dated this     
day of April, 2010, evidences the grant to the Participant of the right to
receive up to 2,000,000 shares of common stock of the Company, par value $0.0001
per share (individually, a “Share” and collectively, the “Shares”), on the
following express terms and conditions:

 

1. Delivery of Shares. The following table sets forth the number of Shares that
the Company shall deliver to the Participant at the end of any 20 consecutive
day trading period where the Company’s per Share price has closed at or above
the following price for each day during such trading period:

 

Price Achieved

   Number of Shares to
be Delivered $5.00    250,000 $7.50    250,000 $10.00    500,000 $15.00   
1,000,000      Total    2,000,000

The Company shall have at all times available and reserved for issuance pursuant
to this Agreement authorized but unissued Shares in amounts sufficient to meet
the Company’s obligations to issue Shares to the Participant under this
Agreement.

 

2. Vesting and Forfeiture Provisions.

(i) Except as otherwise provided in Sections 2(ii), 2(iii), or 2(iv) of this
Agreement, at such time as the Participant is no longer serving for any reason
as an officer, director, or employee of the Company or any subsidiary of the
Company, the Participant shall forfeit the right to delivery of any further
Shares.

(ii) In the event that the Company undergoes a Change in Control (as that term
is defined in Section 3 below) while the Participant is serving as an officer,
director, or employee of the Company or any subsidiary of the Company or during
the period of one year beginning on the first day after the Participant is no
longer serving for any reason as an officer, director, or employee of the
Company or any subsidiary of the Company, then the Participant shall become
vested in 100% of the Shares effective immediately prior to the time of the
Change in Control.

(iii) If the Participant dies while serving as an officer, director, or employee
of the Company, the Participant shall become vested in 100% of the Shares
effective immediately prior to his death.

 

A-1



--------------------------------------------------------------------------------

(iv) If the Company pays any dividend, other than ordinary course cash
dividends, to its shareholders while the Participant is serving as an officer,
director, or employee of the Company or any subsidiary of the Company, the
Participant shall become vested in 100% of the Shares effective immediately
prior to such dividend payment.

 

3. Change in Control. For the purposes of this Agreement, the term “Change in
Control” means the following and shall be deemed to occur if and when:

(i) any person (as that term is used in Sections 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the beneficial owner
(within the meaning of Rule l3d-3 promulgated under the Securities Exchange Act
of 1934, as amended) of 35% or more of either the then outstanding shares of
common stock or the combined voting power of the Company’s then outstanding
securities entitled to vote generally in the election of directors unless such
person is already a beneficial owner on the date of this Agreement, or

(ii) individuals who, as of the date hereof, constitute the Board of Directors
of the Company (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board of Directors of the Company, provided that any
individual who becomes a director after the date hereof whose election, or
nomination for election by the Company’s stockholders, is approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered to be a member of the Incumbent Board, or

(iii) a merger or consolidation of the Company, other than a merger or
consolidation in which the voting securities of the Company immediately prior to
the merger or consolidation continue to represent (either by remaining
outstanding or being converted into securities of the surviving entity)
fifty-one percent (51%) or more of the combined voting power of the Company or
surviving entity immediately after the merger or consolidation with such other
entity, or

(iv) the sale of assets aggregating more than fifty percent (50%) of the assets
of the Company on a consolidated basis, or

(v) a reorganization, reverse stock split, or recapitalization of the Company
which would result in any of the foregoing.

Notwithstanding anything contained herein to the contrary, any merger of the
Company with InfuSystem, Inc. or a subsidiary or affiliate of InfuSystem, Inc.
shall not be deemed to be a Change in Control. In addition to the foregoing, a
liquidation or dissolution of the Company shall be considered a Change in
Control so long as the delivery of Shares that is made upon such liquidation or
dissolution complies with the procedures set forth in Treasury Regulation
Section 1.409A-3(j)(4)(ix)(A).

 

4.

Issuance of Shares. The Company, or its transfer agent, will deliver the vested
Shares and any related stock power to the Participant as soon as practicable
after such Shares become

 

A-2



--------------------------------------------------------------------------------

 

vested, but no later than March 15th of the year after the year in which the
Shares vest. If the Participant dies before the Company has distributed any
portion of the vested Shares, the Company will transfer any shares payable with
respect to the vested Shares in accordance with the Participant’s written
beneficiary designation or to the Participant’s estate if no written beneficiary
designation is provided. If the Participant does not have a will at the time of
his death, any shares payable with respect to the vested Shares will be
distributed in accordance with the laws of descent and distribution.

 

5. Taxes. For each year, the Company shall pay to the Participant such
additional compensation as is necessary (after taking into account all federal,
state, and local taxes, including income, excise, and employment taxes payable
by the Participant as a result of the receipt of such additional compensation)
to place the Participant in the same after-tax position he would have been in
had no tax been paid or incurred with respect to the benefits received under
this Agreement (the “Tax Gross-Up”). The Tax Gross-Up shall be determined
assuming that the maximum federal, state, and local tax rates apply to all such
amounts and shall include interest and penalties, if any. Any applicable Tax
Gross-Up shall be paid to the Participant, withheld, or remitted, as applicable,
in cash or stock, at the option of the Company, at the appropriate time but no
later than December 31 of each year. Notwithstanding the form of any Tax
Gross-Up, it is the intent of the parties that the Participant will be in the
same after-tax position he would have been in had no federal, state, and local
taxes of any kind (or interest and penalties thereon) been payable with respect
to the benefits received under this Agreement.

 

6. Capital Adjustment. In the event of a stock split, stock dividend,
reclassification, reorganization, redesignation, or other change in the
Company’s capitalization or corporate structure, the Price Achieved and the
Number of Shares to be Delivered specified in Section 1 above shall be
proportionately adjusted or substituted to reflect such change.

 

7. Grant Subject to Plan Provisions. Although the grant of this right, and any
Shares issued under this Agreement, are outside of the Company’s 2007 Stock
Incentive Plan (the “Plan”), this grant of this right shall be subject to the
terms and conditions of the Plan as in effect on the date of this Agreement
(excluding sections 4, 5.1(c), (d), and (e), 6, and 8.4 thereof) as if it were
an Award thereunder, and such terms and conditions are hereby incorporated by
reference. Any future amendment, modification, or termination of the Plan shall
not be incorporated by reference into this Agreement without the prior written
consent of the Participant.

 

8. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of New York, except to the extent Delaware
General Corporation Law applies by reason of the Company’s incorporation in the
State of Delaware.

 

9. Amendment. This Agreement may be amended or modified at any time by mutual
agreement between the Company and the Participant.

 

A-3



--------------------------------------------------------------------------------

10. Miscellaneous. A copy of the Plan, and other materials required to be
delivered or made available to the Participant, will be delivered or made
available electronically, provided that upon request of the Participant, the
Company will deliver to the Participant paper copies of such materials. By
accepting the grant of the Shares under this Agreement, the Participant hereby
agrees to be bound by the terms and conditions of the Plan as in effect on the
date of this Agreement and this Agreement. The payment of any award, Shares,
benefits, or dividends hereunder is expressly conditioned upon the terms and
conditions of this Agreement and the Plan as in effect on the date of this
Agreement and the Participant’s compliance with such terms and conditions.
Notwithstanding anything to the contrary in this Agreement, in the event the
terms of the Plan or any action taken by the Committee (as defined in the Plan)
are inconsistent with the terms of this Agreement, the terms of this Agreement
control.

 

INFUSYSTEM HOLDINGS, INC.     Agreed to and Accepted by: By:  

/s/ Pat LaVecchia

   

/s/ Sean McDevitt

  Pat LaVecchia     Sean McDevitt   Vice Chairman    

 

A-4